 1

 2

 3
                            UNITED STATES DISTRICT COURT
 4                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 5

 6          TERESA VASQUEZ,

 7                               Plaintiff,

               v.                                         C18-5596 TSZ
 8
            COMMISSIONER OF SOCIAL                        ORDER
 9
            SECURITY,
10
                                 Defendant.
11
            Plaintiff’s unopposed motion, docket no. 16, is GRANTED, and it is hereby
12
     ORDERED that, pursuant to the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412,
13
     attorney’s fees of $5,405.80 shall be awarded to Plaintiff. Subject to any offset allowed
14
     under the Treasury Offset Program, payment of this award shall be made via check sent
15
     to Attorney D. James Tree’s address: D. James Tree, 3711 Englewood Avenue, Yakima,
16
     Washington 98902. If the EAJA fees and expenses are not subject to any offset, the
17
     EAJA attorney fees will be paid directly to the order of D. James Tree.
18
            IT IS SO ORDERED.
19
            Dated this 25th day of September, 2019.
20

21

22
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
23

     ORDER - 1
